UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

JOE WILLIAMS,

                     Plaintiff,
       v.                                              9:17-CV-990
                                                       (TJM/ATB)
MS. SYKES, et al.,

                Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                    DECISION & ORDER

I.     INTRODUCTION

       This pro se action brought pursuant to 42 U.S.C. § 1983 was referred to the Hon.

Andrew T. Baxter, United States Magistrate Judge, for a Report and Recommendation

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c). In his Report-Recom mendation

dated March 19, 2019 (Dkt. No. 36), Magistrate Judge Baxter recommends that defendants’

motion for summary judgment (Dkt. No. 31) be granted, and the complaint be dismissed in

its entirety. Dkt. No. 36, p. 25. No objections to the Report-Recom mendation have been

filed, and the time to do so has expired.

II.    DISCUSSION

       After examining the record, this Court has determined that the Report-

Recommendation is not subject to attack for plain error or manifest injustice.




                                              1
III.   CONCLUSION

       Accordingly, the Court ACCEPTS and ADOPTS the Report-Recommendation (Dkt.

No. 36) for the reasons stated therein. Defendants’ motion for summary judgment (Dkt. No.

31) is GRANTED, and the complaint is DISMISSED in its entirety.

IT IS SO ORDERED.

Dated: June 4, 2019




                                            2
